Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/243,523 ELEVATION DEVICE AND ROBOT filed on 4/28/2021.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 8/23/2022 and 1/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:   Appropriate correction is required.
Claim 1, line 8, “shat” should be changed to “shaft”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No CN109179259A (See IDS 1/19/2022).
	With regards to claim 1, the CN patent above discloses a mounting frame (132) a rotary actuator (C) fixed to the mounting frame a shaft (115) connected to the rotary actuator and rotatable with respect to the mounting frame, the shaft defining a helical groove in a lateral surface thereof a drive bar (131) slidably connected to the mounting frame, the drive bar comprising a post (135) that is movably fit the helical groove, the mounting frame, the shaft and the drive bar constituting a conversion mechanism that converts rotation of the shaft into linear motion of the drive bar, wherein the drive bar is slidable with respect to the mounting frame along a direction that is parallel ta an axis of rotation of the shaft; and a connecting member (124) fixed to the shaft.
	With regards to claims 2 and 16, the CN patent disclosed at least one guiding bar (See Figure 1) slidably connected to the mounting frame, wherein the at least one guiding bar is parallel to the drive bar, and one end of the at least one guiding bar is fixed to the connecting member.
	With regards to claims 3 and 17, the CN patent teaches at least one sliding bearing (123) wherein the mounting frame defines at least one bearing hole to receive the at least one sliding bearing, and the at least one guiding bar is slidably connected to the mounting frame through the at least one sliding bearing.
	With regards to claims 4 and 18, CN patent teaches wherein the at least one guiding bar has a limiting block (114) at an end opposite the connecting member, and the limiting block is configured to come into contact with the mounting frame to stop motion of the at least one guiding bar.
	With regards to claim 5, CN patent teaches wherein the at least one guiding bar is two in number.
	With regards to claim 9, the CN patent teaches an axle (in between shaft and actuator) fixed to the mounting frame and at least one rotating bearing, wherein the shaft is hollow and defines a receiving hole, the at least one rotating bearing is fit in the receiving hole, the axle passes through the at least one rotating bearing and partly extends into the receiving hole, the shaft is rotatably connected to the mounting frame by engagement of the axle with the at least one rotating bearing.
With regards to claim 12, the CN patent teaches a sliding bearing, wherein the mounting frame defines a bearing hole to receive the sliding bearing, and the drive bar is slidably connected to the mounting frame through the sliding bearing.
	With regards to claim 13, the CN patent teaches wherein the mounting frame has a base plate (101) and an end plate (133)  protruding from an end of the base plate, wherein the rotary actuator fixed to the base plate, and the drive bar passes through the end plate. 
With regards to claim 14, the CN patent teaches wherein the connecting member (124) defines a plurality of connecting holes,
	With regards to claim 15, the CN patent teaches a device having a mounting frame a rotary actuator fixed to the mounting frame a shaft connected to the rotary actuator and rotatable with respect to the mounting frame, the shaft defines a helical groove in a lateral surface thereat; a drive bar slideably connected to the mounting frame, the drive bar comprising a post that is movably fit in the helical groove, the mounting frame, the shaft and the drive bar constating a conversion mechanism that converts rotation of the shaft into linear motion of the drive bar, wherein the drive bar is slidable with respect to the mounting frame along a direction that is parallel to an axis of rotation of the shaft; and a connecting member fixed to the shaft. 


Allowable Subject Matter
Claims 6-8, 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 6 and 19, the prior art does not teach a sleeve arranged around the post, wherein the sleeve is rotable in the helical groove.
With regards to claim 10, the prior art does not teach wherein a protruding ring protrudes from an inner surface of the receiving hale, and one of the at least one rotating bearing rests on the protruding ring. lt. 
With regards to claim 11, the prior art does not teach a spacing sleeve arranged around the axle and received in the receiving hole, wherein the at least one rotating bearing is two mm number, and the spacing sleeve is arranged between and abuts against the two rotating bearing. 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/18/22